Citation Nr: 0114514	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
stomach and intestinal disorders.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1962 to December 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the claim.

The veteran provided testimony at personal hearings conducted 
before personnel at the RO in April and November 1999.  
Transcripts of both hearings are of record.

A July 1998 statement from the VA Records Management Center 
is on file which noted that the veterans' claims folder had 
not been located, and that a rebuilt folder was enclosed.

As an additional matter, the Board notes that the veteran had 
also submitted a timely Notice of Disagreement to a June 1998 
rating decision which denied his claim of entitlement to 
nonservice-connected pension benefits.  However, nonservice-
connected pension benefits were subsequently granted by a 
December 1999 rating decision.  In view of the foregoing, 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).


REMAND

The veteran has contended that he developed gastrointestinal 
(GI) bleeding in 1991 as a result of ibuprofen/nonsteroidal 
anti-inflammatory drugs (NSAIDS) that were prescribed by VA 
in the early 1990s for carpal tunnel syndrome.  Further, he 
maintains that he has a current stomach and intestine 
problems as a result of being prescribed this medication.  At 
his April and November 1999 personal hearings he testified 
that he had no stomach problems prior to being prescribed 
ibuprofen.  He testified at the November 1991 hearing that he 
was prescribed too high of a dose of ibuprofen by VA.
Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

The record reflects that the veteran filed his 38 U.S.C.A. 
§ 1151 claim in November 1998.  Effective October 1, 1997, 38 
U.S.C.A. § 1151 was amended by Public Law 104-204 to require 
a showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.

Private medical records from the Portland Adventist Hospital 
show that the veteran was hospitalized in April 1991.  The 
discharge diagnoses were as follows: (1) iron deficiency 
anemia; (2) alcoholic liver disease with probably cirrhosis; 
(2.1) portal hypertension; (2.1.1) esophageal varices with 
probable intermittent bleeding: (2.1.2) ascites; (3) colon 
polyps; (4) diverticulosis; (5) alcoholism, chronic; and (6) 
fever, etiology unclear, resolved on observation, doubt 
alcoholic hepatitis.  A report of history and physical noted 
that the veteran initially denied any prior GI problems, but 
subsequently admitted to being seen at the VA hospital in 
Portland or Vancouver in the early 1980's because of symptoms 
of gastroesophageal reflux.  No formal evaluation was 
undertaken, and he was advised to sleep with two pillows.  
Further, the veteran reported that he had had intermittent 
retroxiphoid discomfort described as heartburn on occasion 
for many years, especially after the use of spicy foods for 
which Alka-Seltzer was used several times yearly (date of 
last use was unclear).  He also reported that he had been 
using proprietary ibuprofen either as generic medication or 
Advil for right wrist pain on occasion for a number of years, 
and last used such medication in early March 1991 (emphasis 
added).  Impressions based upon this history and examination 
of the veteran included probably iron deficiency, doubt 
malabsorption, likely due to GI blood loss (doubt 
genitourinary loss).  Moreover, it was stated that the 
sources of the GI loss were possibly related to proximal gut 
loss due to peptic disease and proximal gut (history of NSAID 
use and occasional use of Alka-Seltzer for many years with 
gastroesophageal reflux by history), varices related to 
underlying liver disease, less likely due to arteriovenous 
malformation or neoplasm.  Rule out distal gut blood loss 
secondary to neoplasm.

Various VA medical records are on file which cover a period 
from November 1996 to January 2000.  These records include 
hospitalization reports, examination reports, and outpatient 
records which show that the veteran was treated on various 
occasions for stomach and intestine problems.  For example, 
the veteran underwent a period of VA hospitalization from 
October to November 1997 because of GI bleeds.  Procedures 
performed during this hospitalization included exploratory 
laparotomy, gastrostomy, splenectomy, repair of hiatal 
hernia, and Nissen fundoplication. 

In March 1999, the veteran underwent a VA gastrointestinal 
examination.  The examiner noted that the veteran's VA file 
was available and reviewed in addition to his electronic 
chart.  The veteran reported that his problems began in 1991, 
when he was given ibuprofen for carpal tunnel syndrome.  
Shortly thereafter, he was hospitalized with a GI bleed that 
he asserted was secondary to NSAIDS.  He also described his 
various stomach and intestine problems since that time, 
including his various periods of hospitalization.  Following 
examination of the veteran, the examiner diagnosed, in part, 
GI bleeding, and noted that the veteran had had a many year 
history of multiple GI bleeding related probably to NSAID use 
initially, as well as to chronic alcohol abuse.  It was also 
noted that the veteran had a history of gastritis, gastric 
ulcer, Barrett's esophagus without dysplasia, as well as 
colonic diverticula and colon polyps.  The examiner further 
commented that the veteran was now status-post bleed 1997, 
requiring massive packed red blood cell transfusion.  It was 
also noted that the veteran underwent laparotomy with 
gastrostomy, splenectomy, and Nissen fundoplication for 
hiatal hernia.  The veteran seemed to be doing well, without 
significant abdominal pain.  Additional diagnoses included 
history of alcohol-related liver disease; incisional hernia; 
and anemia.

In January 2000, the veteran underwent surgery at the VA due 
to Barrett's esophagitis with severe dysplasia.  This surgery 
was performed by Dr. D.  In an April 2000 statement, Dr. D 
noted the procedures the veteran underwent during his October 
to November 1997 VA hospitalization, and stated that the 
veteran, at that time, was taking large amounts of NSAIDS.  
Further, Dr. D stated that these drugs likely accounted for 
the veteran's GI hemorrhage.

A May 2000 Memorandum of Interview reflects that Dr. D was 
interviewed by officials with the VA Office of Inspector 
General to determine whether he had felt threatened by the 
veteran and coerced into writing the April 2000 statement in 
order for the veteran to obtain additional VA benefits.  Dr. 
D stated that he first came into contact with the veteran 
approximately three to five years earlier, when the veteran 
complained of GI bleeding.  In October 1997, Dr. D, having 
not been able to determine the cause of the veteran's 
bleeding, performed a splenectomy and a fundoplication, 
during which he observed that the veteran appeared to have an 
alcohol problem because of the condition of the liver.  It 
was noted that the veteran never mentioned he was taking any 
NSAIDS when he first met Dr. D.  Further, during the October 
1997 surgery Dr. D also discovered that the veteran had a 
condition known as hypertension in the esophagus, which could 
be caused by alcohol abuse.  Additionally, it was determined 
that the veteran had some pre-cancerous cells, or dysplasia, 
in the esophagus, which was a condition known as Barrett's 
syndrome.  It was noted that Dr. D performed surgery in 
January 2000 because of the Barrett's syndrome by removing 
part of the veteran's esophagus and replacing it with part of 
the intestine.  Dr. D noted that the veteran complained about 
various doctors prescribing Motrin (an NSAID), which the 
veteran felt caused his GI bleeding.  The veteran never 
identified the doctors to Dr. D, and Dr. D never prescribed 
NSAIDS to the veteran.  Moreover, Dr. D stated that he could 
not find anything in the veteran's medical file showing that 
VA physicians had prescribed NSAIDS.  

The Memorandum of Interview stated that, in April 2000, Dr. D 
agreed to write a letter for the veteran regarding the GI 
bleeding problems.  The letter was not addressed to anyone in 
particular, and contained only three sentences.  Dr. D stated 
that the second sentence, which referenced the veteran's use 
of large amounts of NSAIDS, was based on the veteran's self-
reporting, and not on any medical fact or opinion by Dr. D.  
Further, Dr. commented that he felt somewhat coerced to write 
the letter, but it was based on the veteran's persistence and 
not by any threats made.  When asked if he knew why the 
veteran wanted the letter, Dr. D stated that the veteran 
wanted to get more benefits for his esophagus problem.  Dr. D 
added that he wrote these types of letters for his VA and 
Oregon Health Sciences University patients approximately four 
times a year, and that most of these letters dealt with 
complex problems his patients had and his attempt to explain 
those problems in simpler terms.

The Board notes that here has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA. 

As noted above, the veteran asserted that he was prescribed 
ibuprofen by VA sometime in the early 1990s, and that this 
resulted in his developing chronic stomach and intestine 
problems, including GI bleeding.  Both the Portland Adventist 
Hospital records from 1991, as well as the March 1999 VA 
examination report, tend to show that ibuprofen/NSAIDS were 
at least a contributing factor in the veteran developing GI 
bleeding.  However, no VA medical records appear to be on 
file prior to November 1996.  Consequently, there is no 
confirmation that the veteran was actually prescribed 
ibuprofen, or any other NSAID, by VA prior to his 1991 
private hospitalization for GI bleeding.  

Under the law, VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
§ 3 of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) to be codified at 
38 U.S.C.A. § 5103A(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95.  In circumstances such as these, 
the Board will not speculate as to the probative value, if 
any, of VA medical records not on file.  Consequently, the 
Board concludes that a remand is necessary to follow-up on 
the veteran's account of being prescribed ibuprofen by VA in 
the early 1990s.

The Board also notes that even if the veteran was prescribed 
ibuprofen by VA, while it apparent that there is some 
evidence of nonsteroidal anti-inflammatory medication as a 
cause of his upper gastrointestinal bleeding, the evidence 
also suggests that there may be multiple etiologies for past 
episodes of bleeding and it is unclear whether the veteran 
has a current gastrointestinal disability due to such 
treatment.  Moreover, even if the alleged treatment did 
result in additional disability, there is no opinion that 
addresses the question of whether it was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part, or that it was an 
event that was not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151 (as amended effective October 1, 1997).  When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
if additional records are obtained by the RO which confirm 
that the veteran was prescribed ibuprofen by VA in the early 
1990s, then the veteran should be scheduled for an 
examination to determine whether this treatment resulted in 
an additional disability that would warrant compensation 
pursuant to 38 U.S.C.A. § 1151.

The veteran is hereby informed that, should an examination be 
necessary, 38 C.F.R. § 3.326(a) provides that individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  Further, the 
provisions of 38 C.F.R. § 3.655(a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for stomach 
and intestine problems.  After securing 
any necessary release, the RO should 
obtain those records not on file.  Of 
particular importance, the RO should 
follow-up on the veteran's account of 
being prescribed ibuprofen by VA in the 
early 1990s.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3.  If the RO obtains additional medical 
records which confirm that the veteran 
was prescribed ibuprofen, or any other 
NSAID, by VA prior to April 1991, then 
the veteran should be scheduled for an 
examination to determine the nature and 
etiology of any current, chronic 
disability of the stomach and/or 
intestines which may be present.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should express 
an opinion as to whether it is as likely 
as not (50 percent or greater 
probability) that the ibuprofen 
prescribed to the veteran, including the 
amount thereof, was the proximate cause 
of the veteran developing GI bleeding in 
April 1991 and/or any current stomach or 
intestine disability.  If so, the 
examiner should express an opinion as to 
whether it is as likely as not that 
prescribing the ibuprofen was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault, or that it was an 
event that was not reasonably 
foreseeable.  If the examiner cannot 
provide the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran and his representative are free to submit any 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.  No action is required of the veteran until he is 
notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


